Fourth Court of Appeals
                                 San Antonio, Texas
                                       JUDGMENT
                                     No. 04-13-00030-CV

                                   Tomas G. GOMEZ, Jr.,
                                         Appellant

                                              v.

                                Anna Belle Guajardo GOMEZ,
                                          Appellee

                 From the 63rd Judicial District Court, Kinney County, Texas
                                   Trial Court No. 3,949
                       Honorable Enrique Fernandez, Judge Presiding

       BEFORE JUSTICE MARTINEZ, JUSTICE ALVAREZ, AND JUSTICE CHAPA

       In accordance with this court’s opinion of this date, this appeal is DISMISSED. Costs of
the appeal are taxed against appellant Tomas G. Gomez, Jr.

       SIGNED April 24, 2013.


                                               _________________________________
                                               Rebeca C. Martinez, Justice